File No. 33-43846811-524SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X]Pre-Effective Amendment No.[]Post-Effective Amendment No. 170[X]and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X]Amendment No. 170[X](Check appropriate box or boxes.)The Dreyfus/Laurel Funds Trust(Exact Name of Registrant as Specified in Charter)c/o The Dreyfus Corporation200 Park Avenue, New York, New York 10166(Address of Principal Executive Offices) (Zip Code)Registrant's Telephone Number, including Area Code: (212) 922-6000Janette Farragher, Esq.200 Park AvenueNew York, New York 10166(Name and Address of Agent for Service)Approximate Date of Proposed Public Offering (date) It is proposed that this filing will become effective (check appropriate box)Ximmediately upon filing pursuant to paragraph (b)_ on (date) pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485If appropriate, check the following box:this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrant's Registration Statement on Form N-1A relates to Dreyfus High Yield Fund and does not affect the Registration Statement of the series below: DREYFUS INTERNATIONAL BOND FUND DREYFUS GLOBAL EQUITY INCOME FUND DREYFUS EQUITY INCOME FUND DREYFUS EMERGING MARKETS DEBT LOCAL CURRENCY FUND SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 4th day of May, 2012. The Dreyfus/Laurel Funds Trust BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) May 4, 2012 Bradley J. Skapyak /s/ James Windels* James Windels Treasurer (Principal Financial and Accounting Officer) May 4, 2012 /s/ Joseph S. DiMartino* Chairman of the Board May 4, 2012 Joseph S. DiMartino /s/James M. Fitzgibbons* Board Member May 4, 2012 James M. Fitzgibbons /s/Kenneth A. Himmel* Board Member May 4, 2012 Kenneth A. Himmel /s/Stephen J. Lockwood* Board Member May 4, 2012 Stephen J. Lockwood /s/Roslyn M. Watson* Board Member May 4, 2012 Roslyn M. Watson /s/Benaree Pratt Wiley* Board Member May 4, 2012 Benaree Pratt Wiley /s/Francine J. Bovich* Board Member May 4, 2012 Francine J. Bovich *BY: /s/James Bitetto James Bitetto Attorney-in-Fact EXHIBIT INDEX Exhibit – 101.SCH Taxonomy Exhibit – 101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition Linkbase Exhibit – 101.LAB Label Linkbase
